Name: Commission Implementing Decision (EU) 2017/729 of 20 April 2017 on a request for derogation by the Republic of Croatia in accordance with Article 9(4) of Council Directive 98/41/EC on the registration of persons sailing on board passenger ships operating to or from ports of the Member States of the Community (notified under document C(2017) 2437)
 Type: Decision_IMPL
 Subject Matter: transport policy;  information technology and data processing;  organisation of transport;  maritime and inland waterway transport;  Europe;  social affairs;  European Union law
 Date Published: 2017-04-25

 25.4.2017 EN Official Journal of the European Union L 107/35 COMMISSION IMPLEMENTING DECISION (EU) 2017/729 of 20 April 2017 on a request for derogation by the Republic of Croatia in accordance with Article 9(4) of Council Directive 98/41/EC on the registration of persons sailing on board passenger ships operating to or from ports of the Member States of the Community (notified under document C(2017) 2437) (Only the Croatian text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 98/41/EC of 18 June 1998 on the registration of persons sailing on board passenger ships operating to or from ports of the Member States of the Community (1), and in particular Article 9(4) thereof, Whereas: (1) Directive 98/41/EC aims at enhancing the safety and possibilities of rescue of passengers and crew on board passenger ships and ensuring that search and rescue and the aftermath of any accident can be dealt with more effectively. (2) Article 5(1) of Directive 98/41/EC requires certain information to be recorded regarding every passenger ship that departs from a port located in a Member State to undertake a voyage of more than twenty miles from the point of departure. (3) Article 9(4) of Directive 98/41/EC allows Member States to request the Commission to derogate from this requirement. (4) By letter of 3 September 2015, the Republic of Croatia transmitted to the Commission a request to derogate from the requirement to record information specified in Article 5(1) of Directive 98/41/EC concerning persons on board all passenger ships travelling on a number of routes around the Croatian islands. (5) The Commission requested on 20 October 2015 additional information from the Republic of Croatia, in order to allow it to assess the request. On 18 May 2016, the Republic of Croatia submitted its response and modified the derogation request regarding the following routes: Zadar-Ist and Zadar-Olib routes on the ferry line Zadar-Premuda/Mali LoÃ ¡inj; Split-Hvar, Hvar-Prigradica and Hvar-KorÃ ula routes on the high-speed line KorÃ ula-(Prigradica)-Hvar-Split; Zadar-Ist and Zapuntel-Zadar routes on the high-speed line Ist-Molat-Zadar; Split-Bol route on the high-speed line Jelsa-Bol-Split; Split-Hvar route on the high-speed line Split-(Milna)-Hvar; Split-Hvar route on the high-speed line Lastovo-Vela Luka-Hvar-Split; Rijeka-Rab route on the high-speed line Novalja-Rab-Rijeka; Split-Vela Luka route on the ferry line Lastovo-Vela Luka-Split; Split-Stari Grad route on the ferry line Split-Stari Grad; Vis-Split route on the ferry line Vis-Split; Mali LoÃ ¡inj-Cres and Cres-Rijeka routes on the high-speed line Mali LoÃ ¡inj-Ilovik-Susak-Unije-MartinÃ ¡Ã ica-Cres-Rijeka; Premuda-Zadar route on the high-speed line Olib-Silba-Premuda-Zadar; Vis-Split and Hvar-Split routes on the high-speed line Vis-Hvar-Split; Dubrovnik-Sobra and KorÃ ula-Lastovo routes on the high-speed line Dubrovnik-Ã ipanska luka-Sobra-PolaÃ e-KorÃ ula-Lastovo. (6) The Commission, assisted by EMSA, assessed the derogation request on the basis of the information at its disposal. (7) The Republic of Croatia provided the following information: (1) the annual probability of the significant wave height's exceeding two metres is less than 10 % on the identified routes; (2) the ships to which the derogation would apply are engaged in regular services; (3) the primary purpose of the service is to provide regular links to outlying communities for customary purposes; (4) the sea area where the passenger ships are sailing is provided with shore-based navigational guidance, reliable weather forecast services as well as adequate and sufficient search and rescue facilities; (5) there is a lack of adequate buffer infrastructure and port facilities for registering passenger details in a way compatible with the schedule of the voyages and with the synchronisation with land transport; and (6) the derogation request would apply to all operators sailing on the specified routes. (8) The final outcome of the assessment demonstrates that all the conditions for approving the derogation are fulfilled. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 The derogation request of the Republic of Croatia pursuant to Article 9(4) of Directive 98/41/EC regarding recording of all information specified in Article 5(1) of this Directive for persons on board all passenger ships in regular service sailing on the routes listed below (including vice versa routes), is hereby approved: (1) Zadar-Ist and Zadar-Olib routes on the ferry line Zadar-Premuda/Mali LoÃ ¡inj; (2) Split-Hvar, Hvar-Prigradica and Hvar-KorÃ ula routes on the high-speed line KorÃ ula-(Prigradica)-Hvar-Split; (3) Zadar-Ist and Zapuntel-Zadar routes on the high-speed line Ist-Molat-Zadar; (4) Split-Bol route on the high-speed line Jelsa-Bol-Split; (5) Split-Hvar route on the high-speed line Split-(Milna)-Hvar; (6) Split-Hvar route on the high-speed line Lastovo-Vela Luka-Hvar-Split; (7) Rijeka-Rab route on the high-speed line Novalja-Rab-Rijeka; (8) Split-Vela Luka route on the ferry line Lastovo-Vela Luka-Split; (9) Split-Stari Grad route on the ferry line Split-Stari Grad; (10) Vis-Split route on the ferry line Vis-Split; (11) Mali LoÃ ¡inj-Cres and Cres-Rijeka routes on the high-speed line Mali LoÃ ¡inj-Ilovik-Susak-Unije-MartinÃ ¡Ã ica-Cres-Rijeka; (12) Premuda-Zadar route on the high-speed line Olib-Silba-Premuda-Zadar; (13) Vis-Split and Hvar-Split routes on the high-speed line Vis-Hvar-Split; (14) Dubrovnik-Sobra and KorÃ ula-Lastovo routes on the high-speed line Dubrovnik-Ã ipanska luka-Sobra-PolaÃ e-KorÃ ula-Lastovo. Article 2 This Decision is addressed to the Republic of Croatia. Done at Brussels, 20 April 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 188, 2.7.1998, p. 35.